SHARE EXCHANGE AGREEMENT THIS AGREEMENT is made effective as of the 26th day of February, 2010. AMONG: GO ALL IN, INC., a company incorporated pursuant to the laws of the State of Nevada and having an address at 2505 Anthem Village, Suite E-460, Henderson, NV 89052 (the “Target”) AND: THE SHAREHOLDERS OF THE TARGET, as listed on Schedule A attached hereto (each, a “Shareholder” and collectively, the “Shareholders”) AND: KORE NUTRITION INCORPORATED, a company incorporated pursuant to the laws of the State of Nevada and having an address at 200-736 Granville Street, Vancouver, BC V6Z 1G3 (the “Purchaser”) WHEREAS: A.The Shareholders are the registered and/or beneficial owners of all of the issued and outstanding common shares in the capital of the Target; B.The Purchaser has made an offer to issue a total of 32,500,000 common shares in the capital of the Purchaser to the Shareholders as consideration for the acquisition by the Purchaser of all of the issued and outstanding common shares in the capital of the Target; and C.Upon the terms and subject to the conditions set forth in this Agreement, the Shareholders have agreed to sell to the Purchaser and the Purchaser has agreed to purchase from the Shareholders all of the Shareholders’ legal and beneficial interest in the common shares in the capital of the Target such that, at Closing (as defined herein), the Target will become a wholly-owned subsidiary of the Purchaser. NOW THEREFORE THIS AGREEMENT WITNESSES thatin consideration of the mutual covenants and agreements herein contained and other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties covenant and agree as follows: ARTICLE 1 INTERPRETATION 1.1Definitions In this Agreement the following words and phrases will have the following meanings: (a) “Accounting Date” has the meaning set forth in Section 1.1(hhh); (b) “Affiliate” with respect to any specified Person at any time, means each Person directly or indirectly through one or more intermediaries controlling, controlled by or under direct or indirect common control with such specified Person at such time; (c) “Agreement” means this Share Exchange Agreement, and all of the schedules and other documents attached hereto, as it may from time to time be supplemented or amended; (d) “Applicable Law”means, with respect to any Person, any domestic (whether federal,state, territorial, provincial, municipal or local) or foreign statute, law, ordinance, rule, administrative interpretation, regulation, Order, writ, injunction, directive, judgment, decree or other requirement, all as in effect as of the Closing, of any Governmental Bodyapplicable to such Person or any of its Affiliates or any of their respective properties, assets, officers, directors, employees, consultants or agents (in connection with such officer’s, director’s, employee’s, consultant’s or agent’s activities on behalf of such Person or any of its Affiliates); (e) “Applicable Securities Laws” means all applicable securities laws in all jurisdictions relevant to the issuance of securities of the Purchaser pursuant to the terms of this Agreement; (f) “Associate”means with respect to any Person (a) any other Person of which such Person is an officer, director or partner or is, directly or indirectly, the beneficial owner of ten percent (10%) or more of any class of equity securities issued by such other Person, (b) any trust or other estate in which such Person has a ten percent (10%) or more beneficial interest or as to which such Person serves as trustee or in a similar fiduciary capacity, and (c) any relative or spouse of such Person, or any relative of such spouse who has the same home as such Person or who is a director or officer of such Person or any Affiliate thereof; (g) “BC Act” means the British Columbia Securities Act; (h) “BCI 51-509” means British Columbia Instrument 51-509 – Issuers Quoted in the U.S. Over-the-Counter Markets, as adopted by the British Columbia Securities Commission; (i) “BC Legend” means the restrictive legend specified in BCI 51-509; (j) “Business”means the business as heretofore or currently conducted by the Target; (k) “Business Day”means a day other than a Saturday, Sunday or other day on which commercial banks in British Columbia, Canada or Nevada, USA are authorized or required by law to close; (l) “Certificates” has the meaning set forth in Section 2.5; 2 (m) “Closing” means the closing of the Transaction pursuant to the terms of this Agreement on the Closing Date; (n) “Closing Date” means two weeks from the date of the effectiveness of the Split, unless otherwise extended by the written agreement of the parties hereto; (o) “Consideration Shares”means, collectively, the 32,500,000 fully paid and non-assessable Purchaser Shares to be issued to the Shareholders on the Closing Date; (p) “Contracts”means all contracts, agreements, options, leases, licences, sales and purchase orders, commitments and other instruments of any kind, whether written or oral, to which the Target is a party on the Closing Date; (q) “Copyrights” has the meaning set forth in Section 3.23(a)(iii); (r) “Damages”means all demands, claims, actions, causes of action, assessments, losses, damages, costs, expenses, liabilities, judgments, awards, fines, sanctions, penalties, charges and amounts paid in settlement (net of insurance proceeds actually received), including (i) interest on cash disbursements in respect of any of the foregoing and (ii) reasonable costs, fees and expenses of attorneys, accountants and other agents of, or other Persons retained by, such Person; (s) “Disclosure Statement” means the Disclosure Statement of the Target to be signed and dated by the Target and delivered by the Target to the Purchaser at the Closing; (t) “Embury” means Deanna Embury, the President, Chief Executive Officer, Chief Financial Officer and a director of the Purchaser; (u) “Employee” has the meaning set forth in Section 3.15(a)(ii); (v) “Employee Agreement” has the meaning set forth in Section 3.15(a)(iii); (w) “Employee Plan” has the meaning set forth in Section 3.15(a)(i); (x) “Encumbrances” means any lien, claim, charge, pledge, hypothecation, security interest, mortgage, title retention agreement, option or encumbrance of any nature or kind whatsoever, other than: (i) statutory liens for Taxes not yet due and payable and (ii) such imperfections of title, easements and encumbrances, if any, that will not result in a Material Adverse Effect; (y) “Exchange Act” means the United States Securities Exchange Act of 1934, as amended; (z) “GAAP” means United States generally accepted accounting principles, applied on a consistent basis with prior years; (aa) “Governmental Body” means any (i) nation, state, county, city, town, village, district, or other jurisdiction of any nature, (ii) federal, state, provincial, local, municipal, foreign, or other government, 3 (iii) governmental or quasi-governmental authority of any nature (including any governmental agency, branch, department, official, or entity and any court or other tribunal), (iv) multi-national organization or body, or (v) body exercising, or entitled to exercise, any administrative, executive, judicial, legislative, police, regulatory, or taxing authority or power of any nature; (bb) “Intellectual Property Assets” has the meaning set forth in Section 3.23(a); (cc) “Key Shareholders” means, collectively, Jeff Todd, Johnny Chan, Jason Chan and Scott Coon, and any Related Party of those individuals, and “Key Shareholder” means any one of such persons; (dd) “Legal Requirement” means any federal, state, provincial, local, municipal, foreign, international, multinational, or other administrative order, constitution, law, ordinance, principle of common law, regulation, statute or treaty; (ee) “Liabilities”means, with respect to any Person, any liability or obligation of such Person of any kind, character or description, whether known or unknown, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, secured or unsecured, joint or several, due or to become due, vested or unvested, determined, determinable or otherwise and whether or not the same is required to be accrued on the financial statements of such Person; (ff) “Lien”means, with respect to any asset, any mortgage, assignment, trust or deemed trust (whether contractual, statutory or otherwise arising), title defect or objection, lien, pledge, charge, security interest, hypothecation, restriction, Encumbrance or charge of any kind in respect of such asset; (gg) “Losses” means any and all demands, claims, actions or causes of action, assessments, losses, damages, liabilities, costs and expenses, including, without limitation, interest, penalties, fines and reasonable attorneys, accountants and other professional fees and expenses, but excluding any indirect, consequential or punitive damages suffered by the Purchaser, the Target, or the Shareholders, including damages for lost profits or lost business opportunities; (hh) “Marks” has the meaning set forth in Section 3.23(a)(i); (ii) “Material Contracts” means those subsisting commitments, contracts, instruments, leases and other agreements, oral or written, entered into by the Target, by which the Target is bound or to which it or its respective assets are subject which have total payment obligations on the part of the Target which exceed $5,000 or are for a term of or in excess of one (1) year; (jj) “Material Adverse Effect”, when used in connection with an entity, means any change, event, violation, inaccuracy, circumstance or effect that is materially adverse to the business, assets (including intangible assets), Liabilities, capitalization, ownership, financial condition or results of operations of such entity and all of its Affiliates, taken as a whole, other than any change, event, circumstance or effect to the extent resulting from (A) the announcement of the execution of this Agreement and the transactions contemplated hereby, (B) changes in legal or regulatory conditions generally affecting the Business, except that any change, effect, event or occurrence described in this subsection 4 (B) will be considered in determining whether there has been, or will be, a Material Adverse Effect if the same disproportionately affects the Target or the Business, (C) changes or effects that generally affect the Business, (D)changes in general economic conditions or (E)changes in GAAP; (kk) “Material Interest” has the meaning set forth in Section 1.1(bbb); (ll) “Order” means any award, decision, injunction, judgment, order, ruling, subpoena or verdict entered, issued, made or rendered by any court, administrative agency or other Governmental Body or authority or by any arbitrator; (mm) “Organizational Documents” means: (i) the articles or certificate of incorporation and the bylaws of a corporation, (ii) any charter or similar document adopted or filed in connection with the creation, formation, or organization of a Person, and (iii) any amendment to any of the foregoing; (nn) “Patents” has the meaning set forth in Section 3.23(a)(ii); (oo) “Permitted Liens”means (i) Liens for Taxes or governmental assessments, charges or claims the payment of which is not yet due, or for Taxes the validity of which is being contested in good faith by appropriate proceedings; (ii) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics, materialmen and other similar Persons and other Liens imposed by Applicable Laws incurred in the ordinary course of business for sums not yet delinquent or being contested in good faith; (iii) Liens relating to deposits made in the ordinary course of business in connection with workers’ compensation, unemployment insurance and other types of social security or to secure the performance of leases, trade contracts or other similar agreements; (iv) Liens and Encumbrances specifically identified in the balance sheet included in the Target Financial Statements; (v) Liens securing executory obligations under any lease that constitutes an “operating lease” under GAAP; and (vi) other Liens set forth in the Disclosure Statement, provided, however, that, with respect to each of clauses (i) through (v), to the extent that any such Encumbrance or Lien arose prior to the date of the balance sheet included in the Target Financial Statements and relates to, or secures the payment of, a Liability that is required to be accrued under GAAP, such Encumbrance or Lien shall not be a Permitted Lien unless adequate accruals for such Liability have been established therefor on such balance sheet in conformity with GAAP; (pp) “Person” includes an individual, corporation, body corporate, partnership, joint venture, association, trust or unincorporated organization or any trustee, executor, administrator or other legal representative thereof; (qq) “Premises” means those premises that have been occupied or used, or are occupied or used, by the Target in connection with the Business; (rr) “Pre-Split Purchaser Shares” means the issued and outstanding common shares in the capital stock of the Purchaser prior to the Split; (ss) “Proceeding” means any action, arbitration, audit, hearing, investigation, litigation or suit (whether civil, criminal, administrative, investigative or informal) commenced, brought, 5 conducted or heard by or before, or otherwise involving, any Governmental Body or arbitrator; (tt) “Purchaser Accounting Date” has the meaning set forth in Section 5.11; (uu) “Purchaser Disclosure Statement” has the meaning set forth in Article5; (vv) “Purchaser Note” means the promissory note in the principal amount of $25,000 issued by the Purchaser to A Mare Usque as Mare Ltd., dated February 4, 2010; (ww) “Purchaser Private Placement” means the private placement of 2,000,000 units of the Purchaser at a price of $0.50 per unit for gross proceeds of $1,000,000, with each unit consisting of one Purchaser Share and one warrant and with each warrant exercisable into one Purchaser Share at the exercise price of $0.60 per share, which will be undertaken by the Purchaser to fund working capital requirements of the Purchaser following the Closing; (xx) “Purchaser SEC Documents” has the meaning set forth in Section 5.10; (yy) “Purchaser Shares” means the post-Split common shares in the capital stock of the Purchaser; (zz) “Purchaser’s Solicitors” means the law firm of Clark Wilson LLP; (aaa) “Regulation S” means Regulation S promulgated under the Securities Act; (bbb) “Related Party” means, with respect to a particular individual: (i) each other member of such individual’s Family, (ii) any Person that is directly or indirectly controlled by such individual or one or more members of such individual’s Family, (iii) any Person in which such individual or members of such individual’s Family hold (individually or in the aggregate) a Material Interest, or (iv) any Person with respect to which such individual or one or more members of such individual’s Family serves as a director, officer, partner, executor or trustee (or in a similar capacity), and with respect to a specified Person other than an individual: (i) any Person that directly or indirectly controls, is directly or indirectly controlled by, or is directly or indirectly under common control with such specified Person, (ii) any Person that holds a Material Interest in such specified Person, (iii) each Person that serves as a director, officer, partner, executor or trustee of such specified Person (or in a similar capacity), (iv) any Person in which such specified Person holds a Material Interest, (v) any Person with respect to which such specified Person serves as a general partner or a trustee (or in a similar capacity), and 6 (vi) any Related Person of any individual described in clause (ii) or (iii). For purposes of this definition, (a) the “Family” of an individual includes (i) the individual; (ii) the individual’s spouse; (iii) any other natural person who is related to the individual or the individual’s spouse within the second degree; and (iv) any other natural person who resides with such individual, and (b) “Material Interest” means direct or indirect beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of voting securities or other voting interests representing at least twenty percent (20%) of the outstanding voting power of a Person or equity securities or other equity interests representing at least twenty percent (20%) of the outstanding equity securities or equity interests in a Person; (ccc) “Rodgers” means Katherine Rodgers, the Secretary, Treasurer and a director of the Purchaser; (ddd) “SEC” means the United States Securities and Exchange Commission; (eee) “Securities Act” means the United States Securities Act of 1933, as amended; (fff) “Shares” means the common shares in the capital of the Target owned by the Shareholders as set out in Schedule A, being all of the issued and outstanding shares in the capital of the Target; (ggg) “Split” means the eight point two (8.2) for one (1) forward split of the issued and outstanding shares of common stock of the Purchaser which is to occur prior to Closing and which is to be payable by way of the declaration of a share dividend; (hhh) “Target Financial Statements” means audited financial statements for the Target for the two fiscal years ended December 31, 2008 and unaudited financial statements for the Target for the interim period ended September 30, 2009 (the “Accounting Date”), and the comparative fiscal years and interim periods, together with related statements of income, cash flows, and changes in shareholders’ equity for the fiscal years and interim periods then ended, all prepared in accordance with GAAP and, with respect to the audited financial statements, audited by an independent auditor registered with the Public Company Accounting Oversight Board in the United States; (iii) “Tax” means any tax (including any income tax, capital gains tax, value-added tax, sales tax, property tax, gift tax or estate tax), levy, assessment, tariff, duty (including any customs duty), deficiency or other fee, and any related charge or amount (including any fine, penalty, interest or addition to tax), imposed, assessed or collected by or under the authority of any Governmental Body or payable pursuant to any tax-sharing agreement or any other contract relating to the sharing or payment of any such tax, levy, assessment, tariff, duty, deficiency or fee; (jjj) “Tax Return” means any return (including any information return), report, statement, schedule, notice, form or other document or information filed with or submitted to, or required to be filed with or submitted to, any Governmental Body in connection with the determination, assessment, collection or payment of any Tax or in connection with the administration, implementation or enforcement of or compliance with any Legal Requirement relating to any Tax; (kkk) “Trade Secrets” has the meaning set forth in Section 3.23(a)(iv); 7 (lll) “Transaction” means the acquisition by the Purchaser of the Shares from the Shareholders in exchange for the issuance of the Consideration Shares to the Shareholders; (mmm) “Transaction Documents” has the meaning set forth in Section 3.4; (nnn) “U.S. Person” has the meaning ascribed thereto in Regulation S; and (ooo) “Venturex” means Venturex Global Investment Corp., a company incorporated pursuant to the laws of Canada. 1.2Schedules The following are the schedules to this Agreement: Schedule A — List of Shareholders Schedule B — Certificate of U.S. Shareholder Schedule C — Certificate of Non-U.S. Shareholder Schedule D — Canadian Accredited Investor Questionnaire 1.3Interpretation For the purposes of this Agreement, except as otherwise expressly provided herein: (a) all references in this Agreement to a designated Article, Section, subsection, paragraph or other subdivision, or to a Schedule, is to the designated Article, section, subsection, paragraph or other subdivision of, or Schedule to, this Agreement unless otherwise specifically stated; (b) the words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Agreement as a whole and not to any particular Article, clause, subclause or other subdivision or Schedule; (c) the singular of any term includes the plural and vice versa and the use of any term is equally applicable to any gender and where applicable to a body corporate; (d) the word “or” is not exclusive and the word “including” is not limiting (whether or not non-limiting language such as “without limitation” or “but not limited to” or other words of similar import are used with reference thereto); (e) all accounting terms not otherwise defined in this Agreement have the meanings assigned to them in accordance with GAAP, applied on a consistent basis with prior years; (f) except as otherwise provided, any reference to a statute includes and is a reference to such statute and to the regulations made pursuant thereto with all amendments made thereto and in force from time to time, and to any statute or regulations that may be passed which have the effect of supplementing or superseding such statute or such regulations; 8 (g) where the phrase “to the best of the knowledge of” or phrases of similar import are used in this Agreement, it will be a requirement that the Person in respect of whom the phrase is used will have made such due enquiries as are reasonably necessary to enable such Person to make the statement or disclosure; (h) the headings to the Articles and sections of this Agreement are inserted for convenience of reference only and do not form a part of this Agreement and are not intended to interpret, define or limit the scope, extent or intent of this Agreement or any provision hereof; (i) any reference to a corporate entity includes and is also a reference to any corporate entity that is a successor to such entity; (j) the parties acknowledge that this Agreement is the product of arm’s length negotiation between the parties, each having obtained its own independent legal advice, and that this Agreement will be construed neither strictly for nor strictly against any party irrespective of which party was responsible for drafting this Agreement; (k) the representations, warranties, covenants and agreements contained in this Agreement will not merge at the Closing and will continue in full force and effect from and after the Closing Date for the applicable period set out in this Agreement; and (l) unless otherwise specifically noted, all references to currency in this Agreement and in the Target Financial Statements are or will be to United States Dollars ($).If it is necessary to convert money from another currency to United States Dollars, such money will be converted using the exchange rates in effect at the date of payment. ARTICLE2 PURCHASE AND SALE 2.1Purchase and Sale of Shares Subject to the terms and conditions of this Agreement, the Purchaser irrevocably agrees to purchase the Shares from the Shareholders and the Shareholders irrevocably agree to sell, assign and transfer the Shares to the Purchaser, free and clear of all Encumbrances, on the terms and conditions herein set forth, in consideration for the issuance by the Purchaser of the Consideration Shares to the Shareholders, such that, at Closing, the Target will become a wholly-owned subsidiary of the Purchaser. 2.2Consideration As consideration for the Shares to be acquired by the Purchaser pursuant to the terms of this Agreement, the Purchaser shall allot and issue the Consideration Shares to the Shareholders in the amount set out opposite each Shareholder’s name in Schedule A, as fully paid and non-assessable Purchaser Shares. 2.3Fractional Securities Notwithstanding any other provision of this Agreement, no fractional Consideration Shares will be issued in the Transaction.In lieu of any such fractional securities, any Shareholder entitled to receive a fractional amount of Consideration Shares will be entitled to have such fraction rounded up to the nearest whole number of applicable Consideration Shares and will receive from the Purchaser a certificate representing same. 9 2.4Restricted Securities The Shareholders acknowledge that the Consideration Shares issued pursuant to the terms and conditions set forth in this Agreement will have such hold periods as are required under Applicable Securities Laws, and, as a result, may not be sold, transferred or otherwise disposed of, except pursuant to an effective registration statement or prospectus, or pursuant to an exemption from, or in a transaction not subject to, the registration or prospectus requirements of Applicable Securities Laws and in each case only in accordance with all Applicable Securities Laws. 2.5Exemptions The Shareholders acknowledge that the Purchaser has advised each Shareholder that it is issuing the Consideration Shares to such Shareholder under exemptions from the prospectus and registration requirements of Applicable Securities Laws and, as a consequence, certain protections, rights and remedies provided by Applicable Securities Laws, including statutory rights of rescission or damages, will not be available to such Shareholder.To evidence each Shareholder’s eligibility for such exemptions, each Shareholder agrees to deliver: (a) a fully completed and executed Certificate of Non-U.S. Shareholder in the form attached hereto as Schedule B (the “Non-US Certificate”) OR a Certificate of U.S. Shareholder in the form attached hereto as Schedule C (the “US Certificate”), as applicable; AND (b) a fully completed and executed Canadian Accredited Investor Certificate (the “Canadian Certificate”) in the form attached hereto as Schedule D (with the Canadian Certificate and the Non-US Certificate or the US Certificate (as applicable) being, collectively, the “Certificates”), to the Purchaser, and agrees that the representations and warranties set out in the Certificates as executed by such Shareholder will be true and complete on the Closing Date. ARTICLE3 REPRESENTATIONS AND WARRANTIES OF THE TARGET As of the Closing Date, and except as set forth in the Target Financial Statements or the Disclosure Statement, or as otherwise provided for in any certificate or other instrument delivered pursuant to this Agreement, the Target makes the following representations to the Purchaser and acknowledges and agrees that the Purchaser is relying upon such representations and warranties, each of which is qualified in its entirety by the matters described in the Disclosure Statement, in connection with the execution, delivery and performance of this Agreement: 3.1Organization and Good Standing The Target is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada, with full corporate power, authority and capacity to conduct its business as presently conducted, to own or use the properties and assets that it purport to own or use, and to perform all of its obligations under any applicable contracts.The Target is duly qualified to do business as a foreign corporation and is in good standing under the laws of each state or other jurisdiction in which the failure to be so registered would be likely to result in a Material Adverse Effect on the Target. 10 3.2Capitalization (a) The entire authorized and issued capital stock and other equity securities of the Target are as set out in the Disclosure Statement.All of the issued and outstanding Shares and other securities of the Target are owned of record and beneficially by the Shareholders, free and clear of all Encumbrances.All of the outstanding equity securities of the Target have been duly authorized and validly issued and are fully paid and non-assessable.None of the outstanding equity securities or other securities of the Target, if any, were issued in violation of any Applicable Securities Laws or any other Legal Requirement. The Target does not own, or have any contract to acquire, any equity securities or other securities of any Person or any direct or indirect equity or ownership interest in any other business. (b) The Shareholders own and have good marketable title to the Shares, as the legal and beneficial owners thereof, free of all Encumbrances. 3.3Absence of Rights to Acquire Securities Other than as set out in this Agreement, no Person has any agreement, right or option, present or future, contingent, absolute or capable of becoming an agreement, right or option or which with the passage of time or the occurrence of any event could become an agreement, right or option: (a) to require the Target to issue any further or other shares in its capital or any other security convertible or exchangeable into shares in its capital or to convert or exchange any securities into or for shares in the capital of the Target; (b) for the issue or allotment of any unissued shares in the capital of the Target; (c) to require the Target to purchase, redeem or otherwise acquire any of the issued and outstanding shares in the capital of the Target; or (d) to acquire the Shares or any of them. 3.4Authority The Target has all requisite corporate power and authority to execute and deliver this Agreement and any other documents contemplated by this Agreement (collectively, the “Transaction Documents”) to be signed by the Target and to perform its respective obligations hereunder and to consummate the transactions contemplated hereby.The execution and delivery of each of the Transaction Documents by the Target and the consummation of the transactions contemplated hereby have been duly authorized by the board of directors of the Target.No other corporate or shareholder proceedings on the part of the Target is necessary to authorize such documents or to consummate the transactions contemplated hereby.This Agreement has been, and the other Transaction Documents when executed and delivered by the Target as contemplated by this Agreement will be, duly executed and delivered by the Target and this Agreement is, and the other Transaction Documents when executed and delivered by the Target as contemplated hereby will be, valid and binding obligations of the Target, enforceable in accordance with their respective terms except: (a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium and other laws of general application affecting enforcement of creditors’ rights generally; (b) as limited by laws relating to the availability of specific performance, injunctive relief or other equitable remedies; and 11 (c) as limited by public policy. 3.5No Conflict Except as set out in the Disclosure Statement, neither the execution and delivery of this Agreement nor the consummation or performance of any of the transactions contemplated herein will, directly or indirectly (with or without notice or lapse of time or both): (a) contravene, conflict with, or result in a violation of any provision of the Organizational Documents of the Target, or any resolution adopted by the board of directors of the Target or the Shareholders; (b) contravene, conflict with, or result in a violation of, or give any Governmental Body or other Person the right to challenge any of the transactions contemplated herein or to exercise any remedy or obtain any relief under, any Legal Requirement or any Order to which the Target, or any of its respective assets, may be subject; (c) contravene, conflict with, or result in a violation of any of the terms or requirements of, or give any Governmental Body the right to revoke, withdraw, suspend, cancel, terminate or modify, any governmental authorization that is held by the Target or that otherwise relates to the Business of, or any of the assets owned or used by, the Target; (d) cause the Purchaser or the Target to become subject to, or to become liable for the payment of, any Tax; (e) cause any of the assets owned by the Target to be reassessed or revalued by any taxing authority or other Governmental Body; (f) contravene, conflict with, or result in a violation or breach of any provision of, or give any Person the right to declare a default or exercise any remedy under, or to accelerate the maturity or performance of, or to cancel, terminate, or modify, any Material Contract; (g) result in the imposition or creation of any Encumbrance upon or with respect to any of the assets owned or used by the Target; or (h) require the Target to obtain any consent from any Person in connection with the execution and delivery of this Agreement or the consummation or performance of any of the transactions contemplated herein. 3.6Financial Statements (a) The Target has, or will prior to closing have, delivered the Target Financial Statements to the Purchaser. (b) The Target Financial Statements: (i) are in accordance with the books and records of the Target; (ii) present fairly the financial condition of the Target as of the respective dates indicated and the results of operations for such periods; and (iii) have been prepared in accordance with GAAP and reflect the consistent application of GAAP throughout the periods involved. 12 (c) All material financial transactions of the Target have been accurately recorded in the books and records of the Target and such books and records fairly present the financial position and the affairs of the Target. (d) Other than the costs and expenses incurred in connection with the negotiation and consummation of the transactions contemplated herein, the Target has no material Liabilities or obligations, net of cash, either direct or indirect, matured or unmatured, absolute, contingent or otherwise, that exceed $5,000, which: (i) are not set forth in the Target Financial Statements or have not heretofore been paid or discharged; (ii) did not arise in the regular and ordinary course of business under any agreement, contract, commitment, lease or plan specifically disclosed in writing to the Purchaser; or (iii) have not been incurred in amounts and pursuant to practices consistent with past business practice, in or as a result of the regular and ordinary course of its business since the Accounting Date. (e) Except to the extent reflected or reserved against in the Target Financial Statements or incurred subsequent to the Accounting Date in the ordinary and usual course of the business of the Target, the Target does not have any outstanding indebtedness or any Liabilities or obligations (whether accrued, absolute, contingent or otherwise), and any Liabilities or obligations incurred in the ordinary and usual course of business since the Accounting Date have not had a Material Adverse Effect on the Target. (f) Since the Accounting Date, there have not been: (i) any changes in the condition or operations of the business, assets or financial affairs of the Target which have caused, individually or in the aggregate, a Material Adverse Effect on the Target; or (ii) any damage, destruction or loss, labour trouble or other event, development or condition, of any character (whether or not covered by insurance) which is not generally known or which has not been disclosed to the Purchaser, which has or may cause a Material Adverse Effect on the Target. (g) Since the Accounting Date, and other than as contemplated by this Agreement, the Target has not: (i) transferred, assigned, sold or otherwise disposed of any of the assets shown or reflected in the Target Financial Statements or cancelled any debts or claims except in each case in the ordinary and usual course of business; (ii) incurred or assumed any obligation or liability (fixed or contingent), except unsecured current obligations and Liabilities incurred in the ordinary and usual course of business; (iii) issued or sold any shares in its capital or any warrants, bonds, debentures or other corporate securities or issued, granted or delivered any right, option or other commitment for the issue of any such or other securities; 13 (iv) discharged or satisfied any Encumbrances, or paid any obligation or liability (fixed or contingent), other than current Liabilities or the current portion of long term liabilities disclosed in the Target Financial Statements or current Liabilities incurred since the date thereof in the ordinary and usual course of business; (v) declared, made, or committed itself to make any payment of any dividend or other distribution in respect of any of its shares, nor has it purchased, redeemed, subdivided, consolidated, or reclassified any of its shares; (vi) made any gift of money or of any assets to any Person; (vii) purchased or sold any assets except in the ordinary and usual course of business; (viii) amended or changed or taken any action to amend or change its Organizational Documents; (ix) made payments of any kind to or on behalf of either a Shareholder or any Related Parties of a Shareholder, nor under any management agreement save and except business related expenses and salaries in the ordinary and usual course of business and at the regular rates payable to them; (x) created, incurred, assumed or guaranteed any indebtedness for money borrowed, or mortgaged, pledged or subjected any of the material assets or properties of the Target to any mortgage, lien, pledge, security interest, conditional sales contract or other encumbrance of any nature whatsoever; (xi) made or suffered any amendment or termination of any Material Contract, or cancelled, modified or waived any substantial debts or claims held by it or waived any rights of substantial value, other than in the ordinary course of business; (xii) suffered any damage, destruction or loss, whether or not covered by insurance, that has had or may be reasonably expected to have a Material Adverse Effect on the Target; (xiii) other than in the ordinary course of business, increased the salaries or other compensation of, or made any advance (excluding advances for ordinary and necessary business expenses) or loan to, any of its employees or directors or made any increase in, or any addition to, other benefits to which any of its employees or directors may be entitled; (xiv) adopted, or increased the payments to or benefits under, any profit sharing, bonus, deferred compensation, savings, insurance, pension, retirement, or other employee benefit plan for or with any employees of the Target; or (xv) authorized or agreed or otherwise have become committed to do any of the foregoing. (h) The Target has no guarantees, indemnities or contingent or indirect obligations with respect to the Liabilities or obligations of any other Person including any obligation to service the debt of or otherwise acquire an obligation of another Person or to supply funds to, or otherwise maintain any working capital or other balance sheet condition of any other Person. 14 (i) The Target is not a party to, bound by or subject to any indenture, mortgage, lease, agreement, license, permit, authorization, certification, instrument, statute, regulation, order, judgment, decree or law that would be violated or breached by, or under which default would occur or which could be terminated, cancelled or accelerated, in whole or in part, as a result of the execution and delivery of this Agreement or the consummation of any of the transactions provided for in this Agreement. 3.7Subsidiaries The Target has no subsidiaries. 3.8Books and Records The books of account, minute books, stock record books, and other records of the Target are complete and correct and have been maintained in accordance with sound business practices, including the maintenance of an adequate system of internal controls. The minute books of the Target contain accurate and complete records of all meetings held, and corporate action taken by, the respective shareholders, board of directors, and committees of the board of directors of the Target, and no meeting of any such shareholders, board of directors, or committee has been held for which minutes have not been prepared and are not contained in such minute books.At the Closing, all of those books and records will be in the possession of the Target. 3.9Title to Personal Property and Encumbrances The Target possesses, and has good and marketable title to all personal property necessary for the continued operation of the Business as presently conducted and as represented to the Purchaser, including all assets reflected in the Target Financial Statements or acquired since the Accounting Date.All such property is in reasonably good operating condition (normal wear and tear excepted), and is reasonably fit for the purposes for which such property is presently used.All material equipment, furniture, fixtures and other tangible personal property and assets owned or leased by the Target is owned by the Target free and clear of all Encumbrances, except as disclosed in the Disclosure Statement. 3.10Title to Real Property and Encumbrances The Target possesses, and has good and marketable title to all real property and leaseholds or other such interests necessary for the continued operation of the Business as presently conducted and as represented to the Purchaser, including all assets reflected in the Target Financial Statements or acquired since the Accounting Date.All such property is in reasonably good operating condition (normal wear and tear excepted), and is reasonably fit for the purposes for which such property is presently used.All material real property and leaseholds are owned or leased by the Target free and clear of all Encumbrances, except as disclosed in the Disclosure Statement.The Target has delivered or made available, or will make available on request, to the Purchaser copies of the deeds and other instruments (as recorded) by which the Target acquired such real property and interests, and copies of all title insurance policies, opinions, abstracts and surveys in the possession of the Target and relating to such property or interests. 3.11Accounts Receivable All accounts receivable of the Target that are reflected on the balance sheet included in the Target Financial Statements or on the accounting records of the Target as of the Closing Date (collectively, the “Accounts Receivable”) have been recorded by the Target in accordance with its usual accounting practices consistent with prior periods and represent or will represent valid obligations arising from sales actually made or services actually performed in the ordinary course of business. To the best of the knowledge of the Shareholders, the Accounts Receivable are or will be as of the Closing Date current and 15 collectible net of the respective reserves shown on the balance sheet included in the Target Financial Statements or on the accounting records of the Target.The reserve taken for doubtful or bad debtor accounts is adequate based on the past experience of the Target and is consistent with the accounting procedures used in previous fiscal periods. There is nothing which would indicate that such reserves are not adequate or that a higher reserve should be taken.There is no contest, claim, or right of set-off, other than returns in the ordinary course of business, under any contract with any obligor of an Account Receivable relating to the amount or validity of such Account Receivable. The Disclosure Statement contains a complete and accurate list of all Accounts Receivable as of the date of the Financial Statements, which list sets forth the aging of such Accounts Receivable. 3.12Material Contracts The Target has made available all the present outstanding Material Contracts entered into by the Target in the course of carrying on the Business.Except as listed in the Disclosure Statement, the Target is not party to or bound by any other Material Contract, whether oral or written, and the contracts and agreements are all valid and subsisting, in full force and effect and unamended, no material default or violation exists in respect thereof on the part of the Target or, to the best of the knowledge of the Target, on the part of any of the other parties thereto.The Target is not aware of any intention on the part of any of the other parties thereto to terminate or materially alter any such contracts or agreements or any event that with notice or the lapse of time, or both, will create a material breach or violation thereof or default under any such contracts or agreements.To the best knowledge of the Target, the continuation, validity, and effectiveness of each Material Contract will in no way be affected by the consummation of the transactions contemplated by this Agreement.There exists no actual or threatened termination, cancellation, or limitation of, or any amendment, modification, or change to any Material Contract. 3.13Tax Matters (a) The Target has filed or caused to be filed all Tax Returns that are or were required to be filed by or with respect to it, either separately or as a member of a group of corporations, pursuant to all applicable statutes and other Legal Requirements.The Target has made available to the Purchaser copies of all such Tax Returns filed by the Target.Except as described in the Disclosure Statement, the Target has not given or been requested to give waivers or extensions (or is or would be subject to a waiver or extension given by any other Person) of any statute of limitations relating to the payment by the Target or for which the Target may be liable. (b) All Taxes that the Target is or was required to withhold or collect have been duly withheld or collected and, to the extent required, have been paid to the proper Governmental Body or other Person. (c) All Tax Returns filed by (or that include on a consolidated basis) the Target are true, correct, and complete. There is no tax sharing agreement that will require any payment by the Target after the date of this Agreement. (d) The Target has paid all Taxes that have become or are due with respect to any period ended on or prior to the date hereof and has established an adequate reserve therefore in the Target Financial Statements for those Taxes not yet due and payable, except for (i) any Taxes the non-payment of which will not have a Material Adverse Effect on the Target, and (ii) such Taxes, if any, as are listed in the Disclosure Statement and are being contested in good faith and as to which adequate reserves (determined in accordance with GAAP) have been provided in the Target Financial Statements. 16 (e) The Target is not presently under, or has received notice of, any contemplated investigation or audit by any regulatory or government agency or body or any foreign or state taxing authority concerning any fiscal year or period ended prior to the date hereof. (f) The Target Financial Statements contain full provision for all Taxes including any deferred Taxes that may be assessed to the Target. 3.14No Agents The Target warrants to the Purchaser that no broker, agent or other intermediary has been engaged by any of theTarget in connection with the transactions contemplated hereby and, consequently, no commission is payable or due to a third party from the Target. 3.15Employee Benefit Plans and Compensation; Employment Matters. (a) For purposes of this Section 3.15, the following terms will have the meanings set forth below: (i) “Employee Plan” refers to any plan, program, policy, practice, contract, agreement or other arrangement providing for bonuses, severance, termination pay, performance awards, stock or stock-related awards, fringe benefits or other employee benefits of any kind, whether formal or informal, funded or unfunded and whether or not legally binding, and pursuant to which the Target has or may have any material liability contingent or otherwise; (ii) “Employee” means any current, former, or retired employee, officer, or director of the Target; and (iii) “Employee Agreement” refers to each employment, severance, consulting or similar agreement or contract between the Target and any Employee. (b) The Target has made available to Purchaser: (i) correct and complete copies of all documents embodying each Employee Plan and each Employee Agreement including all amendments thereto and copies of all forms of agreement and enrollment used in connection therewith; (ii) the most recent annual actuarial valuations, if any, prepared for each Employee Plan; (iii) if the Employee Plan is funded, the most recent annual and periodic accounting of the Employee Plan assets; and (iv) all communications material to any Employee or Employees relating to the Employee Plan and any proposed Employee Plan, in each case, relating to any amendments, terminations, establishments, increases or decreases in benefits, acceleration of payments or vesting schedules or other events which would result in any material liability to the Target. (c) The Target has performed, in all material respects, all obligations required to be performed by it under, is not in default or violation of, and has no knowledge of any default or violation by another party to any Employee Plan, and all Employee Plans have been established and maintained in all material respects in accordance with their 17 respective terms and in substantial compliance with all Applicable Laws.There are no actions, suits or claims pending, or, to the knowledge of the Target, threatened or anticipated (other than routine claims for benefits), against any Employee Plan or against the assets of any Employee Plan. The Employee Plans can be amended, terminated or otherwise discontinued after the Closing in accordance with their terms, without liability to the Target, the Purchaser or any Affiliate thereof (other than ordinary administration expenses typically incurred in a termination event). There are no audits, inquiries or proceedings pending or, to the knowledge of the Shareholders and Target threatened, by any Governmental Body. (d) The execution of this Agreement and the consummation of the transactions contemplated hereby will not (either alone or upon the occurrence of any additional or subsequent events) constitute an event under an Employee Plan, Employee Agreement, trust or loan that will or may result in any payment (whether of severance pay or otherwise), acceleration, forgiveness of indebtedness, vesting, distribution, increase in benefits or obligation to fund benefits with respect to any Employee. (e) The Target: (i) is in compliance in all material respects with all Applicable Laws respecting employment, employment practices, terms and conditions of employment and wages and hours, in each case, with respect to Employees; (ii) has withheld all amounts required by law or by agreement to be withheld from the wages, salaries and other payments to Employees; (iii) is not liable for any arrears of wages or any taxes or any penalty for failure to comply with any of the foregoing; (iv) is not liable for any payment to any trust or other fund or to any governmental or administrative authority, with respect to unemployment compensation benefits, social security or other benefits for Employees (other than routine payments to be made in the normal course of business and consistent with past practice); (v) has provided the Employees with all wages, benefits, stock options, bonuses, incentives and all other compensation that became due and payable through the date of the Agreement; and (vi) represents that in the last three (3) years, no citation has been issued by any federal, state or provincial occupational safety and health board or agency against them and no notice of contest, claim, complaint, charge, investigation or other administrative enforcement proceeding involving them has been filed or is pending or, to their knowledge, threatened, against them under any federal, state or provincial occupational safety and health board or any other Applicable Law relating to occupational safety and health. (f) No work stoppage, labour strike or other “concerted action” involving Employees against the Target is pending or, to the knowledge of the Target, threatened. The Target is not involved in nor, to the knowledge of the Target, threatened with, any labour dispute, grievance, or litigation relating to labour, safety or discrimination matters involving any Employee, including, without limitation, charges of unfair labour practices or discrimination complaints, which, if adversely determined, would, individually or in the aggregate, result in a Material Adverse Effect on the Target.The Target is not presently, 18 nor has been in the past, a party to, or bound by, any collective bargaining agreement or union contract with respect to any Employees and no collective bargaining agreement is being negotiated. There are no activities or proceedings of a labour union to organize any of the Employees. (g) Except as described in Disclosure Statement and except for claims by Employees under any applicable workers’ compensation or similar legislation which, if adversely determined, would not, either individually or in the aggregate, have a Material Adverse Effect on the Target, there are no complaints, claims or charges pending or outstanding or, to the best of the knowledge of the Target, anticipated, nor are there any orders, decisions, directions or convictions currently registered or outstanding by any tribunal or agency against or in respect of the Target under or in respect of any employment legislation.The Disclosure Statement lists all Employees in respect of whom of the Target has been advised by any workers compensation or similar authority that such Employees are in receipt of benefits under workers’ compensation or similar legislation. There are no appeals pending before any workers compensation or similar authority involving the Target and all levies, assessments and penalties made against the Target pursuant to workers’ compensation or similar legislation have been paid.The Target is not aware of any audit currently being performed by any workers compensation or similar authority, and all payments required to be made in respect of termination or severance pay under any employment standards or similar legislation in respect of former employees or employees listed on the Disclosure Statement have been made. 3.16Consents Except as set forth in the Disclosure Statement, no authorization, approval, order, license, permit or consent of any Governmental Body, regulatory body, agency, other authority or any Person, including any governmental department, commission, bureau, board or administrative agency or court, and no registration, declaration or filing by the Target with any such Governmental Body, regulatory body or agency or court is required in order for the Target to: (a) consummate the transactions contemplated by this Agreement; (b) execute and deliver all of the documents and instruments to be delivered by the Shareholders under this Agreement; (c) duly perform and observe the terms and provisions of this Agreement; or (d) render this Agreement legal, valid, binding and enforceable. 3.17Compliance with Legal Requirements Except as set forth in the Disclosure Statement: (a) the Target is, and at all times has been, in full compliance with all of the terms and requirements of each governmental authorization required for the operation of the Business; (b) no event has occurred or circumstance exists that may (with or without notice or lapse of time) constitute or result directly or indirectly in a violation of or a failure to comply with any term or requirement of any governmental authorization required for the operation of the Business or may result directly or indirectly in the revocation, withdrawal, 19 suspension, cancellation, or termination of, or any modification to, any governmental authorization required for the operation of the Business; (c) the Target has not received, except as set forth in the Disclosure Statement, any notice or other communication (whether oral or written) from any Governmental Body or any other Person regarding any actual, alleged, possible, or potential violation of or failure to comply with any term or requirement of any governmental authorization, or any actual, proposed, possible, or potential revocation, withdrawal, suspension, cancellation, termination of, or modification to any governmental authorization; and (d) all applications required to have been filed for the renewal of the governmental authorizations required for the operation of the Business have been duly filed on a timely basis with the appropriate Governmental Bodies, and all other filings required to have been made with respect to such governmental authorizations have been duly made on a timely basis with the appropriate Governmental Bodies. 3.18Legal Proceedings (a) Other than as set forth in the Disclosure Statement, there is no pending Proceeding: (i) that has been commenced by or against the Target or that otherwise relates to or may affect the Business, or any of the assets owned or used by, the Target; or (ii) that challenges, or that may have the effect of preventing, delaying, making illegal, or otherwise interfering with, any of the transactions contemplated herein. (b) To the knowledge of the Target and Shareholders, no Proceeding has been threatened, andno event has occurred or circumstance exists that may give rise toor serve as a basis for the commencement of any such Proceeding. (c) Except as set forth in the Disclosure Statement: (i) there is no Order to which either of the Target, the Business, or any of the assets owned or used by either of them, is subject; and (ii) no officer, director, agent, or employee of the Target is subject to any Order that prohibits such officer, director, agent, or employee from engaging in or continuing any conduct, activity, or practice relating to the Business. 3.19Insurance (a) Except as set forth in the Disclosure Statement, all insurance policies to which the Target a party or that provides coverage to the Target, or to any director or officer of the Target: (i) are valid, outstanding, and enforceable; (ii) are issued by an insurer that is financially sound and reputable; (iii) taken together, provide adequate insurance coverage for the assets and the operations of the Target for all risks normally insured against by a Person carrying on the same business as the Target; 20 (iv) are sufficient for compliance with all Legal Requirements and contracts to which the Target is a party or by which is bound; (v) will continue in full force and effect following the consummation of the transactions contemplated herein; and (vi) do not provide for any retrospective premium adjustment or other experienced-based liability on the part of the Target. (b) The Target has not received (a) any refusal of coverage or any notice that a defense will be afforded with reservation of rights, or (b) any notice of cancellation or any other indication that any insurance policy is no longer in full force or effect or will not be renewed or that the issuer of any policy is not willing or able to perform its obligations thereunder. (c) The Target has paid all premiums due, and has otherwise performed all of its respective obligations, under each policy to which the Target is a party or that provides coverage to the Target or any director thereof. (d) The Target has given prompt notice to its insurers of all claims or possible claims that may be insured by any of its respective policies. 3.20Indebtedness to Target Except for (i) the payment of salaries and reimbursement for out-of-pocket expenses in the ordinary and usual course, or (ii) amounts disclosed in the Disclosure Statement or the Target Financial Statements, the Target is not indebted to the Shareholders, any Related Party of the Shareholder or any directors, officers or employees of the Target, on any account whatsoever. 3.21Certain Payments Since the Accounting Date, neither the Target nor any director, officer, agent, or employee of the Target, nor any other Person associated with or acting for or on behalf of the Target, has directly or indirectly: (a) made any contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other payment to any Person, private or public, regardless of form, whether in money, property, or services: (i) to obtain favorable treatment in securing business; (ii) to pay for favorable treatment for business secured; (iii) to obtain special concessions or for special concessions already obtained, for or in respect of the Target or any Related Party of the Target; or (iv) in violation of any Legal Requirement; or (b) established or maintained any fund or asset that has not been recorded in the books and records of the Target 21 3.22 Undisclosed Information (a) The Target does not have any specific information relating to the Target which is not generally known or which has not been disclosed to the Purchaser and which could reasonably be expected to have a Material Adverse Effect on the Target. (b) No representation or warranty of the Target in this Agreement and no statement in the Disclosure Statement omits to state a material fact necessary to make the statements herein or therein, in light of the circumstances in which they were made, not misleading. 3.23Intellectual Property (a) The Target owns or holds an interest in all intellectual property assets necessary for the operation of the Business as it is currently conducted (collectively, the “Intellectual Property Assets”), including: (i) all functional business names, trading names, registered andunregistered trademarks, service marks, and applications (collectively, the “Marks”); (ii) all patents, patent applications, and inventions, methods, processes and discoveries that may be patentable (collectively, the “Patents”); (iii) all copyrights in both published works and unpublished works (collectively, the “Copyrights”); and (iv) all know-how, trade secrets, confidential information, customer lists, software, technical information, data, process technology, plans, drawings, and blue prints owned, used, or licensed by the Target as licensee or licensor (collectively, the “Trade Secrets”). (b) The Target has not transferred, assigned or encumbered the Intellectual Property Assets or its interests therein in any way. (c) The conduct of the Business does not infringe the intellectual property or contractual rights or obligations of any Person and is in accordance with any and all agreements pursuant to which the Target has the right to use or license any third-party intellectual property. No Person has instituted or threatened any proceeding or action against the Target alleging any infringement by the Target of the intellectual property of such Person. (d) There are no third parties challenging, infringing or otherwise violating the Target’s rights in the Intellectual Property Assets. (e) The Target has used the Intellectual Property Assets in such a manner as to preserve their rights therein, including the use of proper notices indicating ownership of the Intellectual Property Assets to the extent necessary for the protection of all rights therein and the prevention of any disclosure to the public of any confidential information related to the Intellectual Property Assets. (f) Each Employee has entered into a valid and subsisting employment contract that obliges the Employee to maintain the confidential information related to the Intellectual Property Assets during and following employment and to assign all right, title and interest in the 22 Intellectual Property Assets to the Target and to waive any and all moral rights that such Employees may have therein. 3.24Other Representations All statements contained in any certificate or other instrument delivered by or on behalf of the Target pursuant hereto or in connection with the transactions contemplated by this Agreement will be deemed to be representations and warranties of the Target hereunder. 3.25Survival With the exception of the representations and warranties of the Target set forth in Sections 3.2 and 3.4 hereto, the representations and warranties of the Target hereunder will not survive the Closing. 3.26Reliance The Target and the Shareholders acknowledge and agree that the Purchaser has entered into this Agreement relying on the warranties and representations and other terms and conditions contained in this Agreement, notwithstanding any independent searches or investigations that have been or may be undertaken by or on behalf of the Purchaser, and that no information which is now known or should be known or which may hereafter become known by the Purchaser or its officers, directors or professional advisers, on the Closing Date, will limit or extinguish the right to indemnification hereunder. ARTICLE4 REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF SHAREHOLDERS 4.1Each of the Shareholders, as applicable, acknowledges, represents and warrants to the Purchaser, and acknowledges that the Purchaser is relying upon such acknowledgements, representations and warranties in connection with the execution, delivery and performance of this Agreement, notwithstanding any investigation made by or on behalf of the Purchaser, as follows: (a) Each Shareholder is the registered and beneficial owner of the number of Shares listed next to his, her or its name in Schedule A to this Agreement free and clear of all Encumbrances, and each Shareholder has no interest, legal or beneficial, direct or indirect, in any other shares of, or the assets or business of, the Target; and (b) Each Shareholder has the power and capacity and good and sufficient right and authority to enter into this Agreement on the terms and conditions herein set forth and to transfer the beneficial title and ownership of its respective Shares to the Purchaser. 4.2Except as provided for in this Agreement, each Shareholder is agreeing to waive all rights held by such Shareholder under prior agreements, including shareholder agreements, pertaining to the Shares held by such Shareholder and the Shareholder will remise, release and forever discharge the Purchaser and its respective directors, officers, employees, successors, solicitors, agents and assigns from any and all obligations to the Shareholder under any such prior agreements. 4.3The representations and warranties of the Shareholders hereunder will survive the Closing and the issuance of the Consideration Shares and, notwithstanding the Closing and the issuance of the Consideration Shares or the waiver of any condition by the Purchaser,the representations, warranties, covenants and agreements of the Target will (except where otherwise specifically provided in this Agreement) survive the Closing and will continue in full force and effect indefinitely. 23 ARTICLE5 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER As of the Closing Date and except as set forth in the disclosure statement signed and dated by the Purchaser and delivered by the Purchaser to the Target at Closing (the “Purchaser Disclosure Statement”) or as otherwise provided for in any certificate or other instrument delivered pursuant to this Agreement, the Purchaser makes the following representations to the Target, and the Purchaser acknowledges that the Target is relying upon such representations and warranties, each of which is qualified in its entirety by the matters described in the Purchaser Disclosure Statement, in connection with the execution, delivery and performance of this Agreement, as follows: 5.1Organization and Good Standing The Purchaser is a corporation duly organized, validly existing, and in good standing under the laws of its jurisdiction of incorporation, with full corporate power, authority and capacity to conduct its business as presently conducted, to own or use the properties and assets that it purports to own or use, and to perform all its obligations under any applicable contracts.The Purchaser is duly qualified to do business as a foreign corporation and is in good standing under the laws of each state or other jurisdiction in which either the ownership or use of the properties owned or used by it, or the nature of the activities conducted by it, requires such qualification. 5.2Capitalization The entire authorized capital stock of the Purchaser consists of 150,000,000 Purchaser Shares with a par value of $0.001 per share and 50,000,000 preferred shares with a par value of $0.001 per share of which 14,294,490 Pre-Split Purchaser Shares are currently issued and outstanding and no preferred shares are currently outstanding.Immediately after the Split and prior to Closing, there will be approximately 27,620,000 Purchaser Shares issued and outstanding (with such adjustment as may be necessary to effect the rounding up of fractional Purchaser Shares that may result upon the effectiveness of the Split).Except as set out in this Agreement and the Purchaser Disclosure Statement, there are no outstanding options, warrants, subscriptions, conversion rights, or other rights, agreements, or commitments obligating the Purchaser to issue any additional Purchaser Shares, or any other securities convertible into, exchangeable for, or evidencing the right to subscribe for or acquire from the Purchaser any Purchaser Shares.There are no agreements purporting to restrict the transfer of any of the issued and outstanding Purchaser Shares, no voting agreements, shareholders’ agreements, voting trusts, or other arrangements restricting or affecting the voting of any of the Purchaser Shares to which the Purchaser is a party or of which the Purchaser is aware. 5.3Authority The Purchaser has all requisite corporate power and authority to execute and deliver the Transaction Documents to be signed by the Purchaser and to perform its obligations hereunder and to consummate the transactions contemplated hereby.The execution and delivery of each of the Transaction Documents by the Purchaser and the consummation of the transactions contemplated hereby have been duly authorized by the board of directors of the Purchaser.No other corporate or shareholder proceedings on the part of the Purchaser are necessary to authorize such documents or to consummate the transactions contemplated hereby.This Agreement has been, and the other Transaction Documents when executed and delivered by the Purchaser as contemplated by this Agreement will be, duly executed and delivered by the Purchaser and this Agreement is, and the other Transaction Documents when executed and delivered by the Purchaser as contemplated hereby will be, valid and binding obligations of the Purchaser enforceable in accordance with their respective terms except: 24 (a)as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of general application affecting enforcement of creditors’ rights generally; (b) as limited by laws relating to the availability of specific performance, injunctive relief of other equitable remedies; and (c) as limited by public policy. 5.4Validity of Consideration Shares Issuable upon the Transaction The Consideration Shares to be issued to the Shareholders at Closing will, upon issuance, have been duly and validly authorized and, the Consideration Shares when so issued in accordance with the terms of this Agreement, will be duly and validly issued, fully paid and non-assessable. 5.5Non-Contravention Neither the execution, delivery and performance of this Agreement, nor the consummation of the transactions contemplated herein, will: (a) conflict with, result in a violation of, cause a default under (with or without notice, lapse of time or both) or give rise to a right of termination, amendment, cancellation or acceleration of any obligation contained in or the loss of any material benefit under, or result in the creation of any Lien, security interest, charge or Encumbrance upon any of the material properties or assets of the Purchaser under any term, condition or provision of any loan or credit agreement, note, debenture, bond, mortgage, indenture, lease or other agreement, instrument, permit, license, judgment, Order, decree, statute, law, ordinance, rule or regulation applicable to the Purchaser or its material property or assets; (b) violate any provision of the Organizational Documents of the Purchaser or any Applicable Laws; or (c) violate any Order, writ, injunction, decree, statute, rule, or regulation of any court or Governmental Body applicable to the Purchaser or any of its material property or assets. 5.6Corporate Records of the Purchaser The corporate records of the Purchaser, as required to be maintained by it pursuant to the laws of the State of Nevada, are accurate, complete and current in all material respects, and the minute books of the Purchaser are, in all material respects, correct and contain all material records required by the laws of the State of Nevada in regards to all proceedings, consents, actions and meetings of the shareholders and the board of directors of the Purchaser. 5.7Actions and Proceedings Except as disclosed in the Purchaser SEC Documents, to the best knowledge of the Purchaser, there is no basis for and there is no claim, charge, arbitration, grievance, action, suit, judgment, demand, investigation or Proceeding by or before any court, arbiter, administrative agency or other Governmental Body now outstanding or pending or, to the best knowledge of the Purchaser, threatened against or affecting the Purchaser which involves any of the business, property or assets of the Purchaser that, if adversely resolved or determined, would have a Material Adverse Effect on the Purchaser.There is no reasonable basis for any claim or action that, based upon the likelihood of its being asserted and its success if asserted, would have a Material Adverse Effect on the Purchaser. 25 5.8Compliance (a) To the best knowledge of the Purchaser, the Purchaser is in compliance with, is not in default or violation in any material respect under, and has not been charged with or received any notice at any time of any material violation of any Applicable Laws related to the business or operations of the Purchaser. (b) To the best knowledge of the Purchaser, the Purchaser is not subject to any judgment, Order or decree entered in any lawsuit or Proceeding applicable to its business and operations that would have a Material Adverse Effect on the Purchaser. (c) The Purchaser has duly filed all reports and returns required to be filed by it with Governmental Bodies and has obtained all governmental permits and other governmental consents, except as may be required after the execution of this Agreement.All of such permits and consents are in full force and effect, and no Proceedings for the suspension or cancellation of any of them, and no investigation relating to any of them, is pending or to the best knowledge of the Purchaser, threatened, and none of them will be affected in a material adverse manner by the consummation of the Transaction. 5.9Filings, Consents and Approvals No filing or registration with, no notice to and no permit, authorization, consent, or approval of any public or Governmental Body or any other Person is necessary for the consummation by the Purchaser of the transactions contemplated herein or to continue to conduct its business after the Closing Date in a manner which is consistent with that in which it is presently conducted. 5.10SEC Filings The Purchaser has furnished or made available to the Shareholders a true and complete copy of each report, schedule and registration statement filed by the Purchaser with the SEC (collectively, and as such documents have since the time of their filing been amended, the “Purchaser SEC Documents”). As of their respective dates, the Purchaser SEC Documents complied in all material respects with the requirements of the Securities Act, and the rules and regulations of the SEC thereunder applicable to such Purchaser SEC Documents.The Purchaser SEC Documents constitute all of the documents and reports that the Purchaser was required to file with the SEC and the rules and regulations promulgated thereunder by the SEC.The SEC has not initiated any inquiry, investigation or Proceeding in respect of the Purchaser and the Purchaser is not aware of any event and does not have any information which would result in the SEC initiating an inquiry, investigation or Proceeding or otherwise affect the registration of the Purchaser Shares. 5.11Financial Representations Included with the Purchaser SEC Documents are true, correct, and complete copies of audited consolidated balance sheets for the Purchaser dated as of December 31, 2008 and 2007 and unaudited consolidated balance sheets for the Purchaser for the interim period ended September 30, 2009 (the “Purchaser Accounting Date”) and the comparative interim period ended September 30, 2008, together with related statements of income, cash flows, and changes in shareholders’ equity for the fiscal years and interim periods then ended (collectively, the “Purchaser Financial Statements”).The Purchaser Financial Statements: (a) are in accordance with the books and records of the Purchaser; 26 (b) present fairly the financial condition of the Purchaser as of the respective dates indicated and the results of operations for such periods; and (c) have been prepared in accordance with GAAP. The Purchaser has not received any advice or notification from its independent certified public accountants that the Purchaser has used any improper accounting practice that would have the effect of not reflecting or incorrectly reflecting in the Purchaser Financial Statements or the books and records of the Purchaser, any properties, assets, Liabilities, revenues, or expenses.The books, records and accounts of the Purchaser accurately and fairly reflect, in reasonable detail, the assets and Liabilities of the Purchaser.The Purchaser has not engaged in any transaction, maintained any bank account, or used any funds of the Purchaser, except for transactions, bank accounts and funds which have been and are reflected in the normally maintained books and records of the Purchaser. 5.12Absence of Undisclosed Liabilities The Purchaser has no material Liabilities or obligations either direct or indirect, matured or unmatured, absolute, contingent or otherwise, other than: (i) payments contemplated by this Agreement to be made by the Purchaser at Closing, and (ii) reasonable accounting and legal fees of the Purchaser incurred in connection with the Transaction which are as set out in a schedule of Liabilities of the Purchaser to be delivered to the Target at the Closing. 5.13Tax Matters (a) As of the date hereof: (i) the Purchaser has timely filed all tax returns in connection with any Taxes which are required to be filed on or prior to the date hereof, taking into account any extensions of the filing deadlines which have been validly granted to it, and (ii) all such returns are true and correct in all material respects. (b) The Purchaser has paid all Taxes that have become or are due with respect to any period ended on or prior to the date hereof and has established an adequate reserve therefore on its balance sheets for those Taxes not yet due and payable, except for any Taxes the non-payment of which will not have a Material Adverse Effect on the Purchaser. (c) The Purchaser is not presently under and has not received notice of, any contemplated investigation or audit by any regulatory or government agency or body or any foreign or state taxing authority concerning any fiscal year or period ended prior to the date hereof. (d) All Taxes required to be withheld on or prior to the date hereof from employees for income Taxes, social security Taxes, unemployment Taxes and other similar withholding Taxes have been properly withheld and, if required on or prior to the date hereof, have been deposited with the appropriate Governmental Body. (e) To the best knowledge of the Purchaser, the Purchaser Financial Statements contain full provision for all Taxes including any deferred Taxes that may be assessed to the Purchaser for the accounting period ended on the Purchaser Accounting Date or for any prior period in respect of any transaction, event or omission occurring, or any profit earned, on or prior to the Purchaser Accounting Date or for which the Purchaser is accountable up to such date and all contingent Liabilities for Taxes have been provided for or disclosed in the Purchaser Financial Statements. 27 5.14 Absence of Changes Since the Purchaser Accounting Date, except as disclosed in the Purchaser SEC Documents and except as contemplated in this Agreement, the Purchaser has not: (a) incurred any Liabilities, other than Liabilities incurred in the ordinary course of business consistent with past practice, or discharged or satisfied any Lien or Encumbrance, or paid any Liabilities, other than in the ordinary course of business consistent with past practice, or failed to pay or discharge when due any Liabilities of which the failure to pay or discharge has caused or will cause any Material Adverse Effect to it or any of its assets or properties; (b) sold, encumbered, assigned or transferred any material fixed assets or properties; (c) created, incurred, assumed or guaranteed any indebtedness for money borrowed, or mortgaged, pledged or subjected any of the material assets or properties of the Purchaser to any mortgage, Lien, pledge, security interest, conditional sales contract or other Encumbrance of any nature whatsoever; (d) made or suffered any amendment or termination of any material agreement, contract, commitment, lease or plan to which it is a party or by which it is bound, or cancelled, modified or waived any substantial debts or claims held by it or waived any rights of substantial value, other than in the ordinary course of business; (e) declared, set aside or paid any dividend or made or agreed to make any other distribution or payment in respect of the Purchaser Shares or redeemed, purchased or otherwise acquired or agreed to redeem, purchase or acquire any of the Purchaser Shares; (f) suffered any damage, destruction or loss, whether or not covered by insurance, that has had a Material Adverse Effect on its business, operations, assets, properties or prospects; (g) suffered any material adverse change in its business, operations, assets, properties, prospects or condition (financial or otherwise); (h) received notice or had knowledge of any actual or threatened labour trouble, termination, resignation, strike or other occurrence, event or condition of any similar character which has had or might have a Material Adverse Effect on its business, operations, assets, properties or prospects; (i) made commitments or agreements for capital expenditures or capital additions or betterments exceeding in the aggregate $5,000; (j) other than in the ordinary course of business, increased the salaries or other compensation of, or made any advance (excluding advances for ordinary and necessary business expenses) or loan to, any of its employees or directors or made any increase in, or any addition to, other benefits to which any of its employees or directors may be entitled; (k) entered into any transaction other than in the ordinary course of business consistent with past practice; or (l) agreed, whether in writing or orally, to do any of the foregoing. 28 5.15 Absence of Certain Changes or Events Since the Purchaser Accounting Date, except as and to the extent disclosed in the Purchaser SEC Documents, there has not been: (a) a Material Adverse Effect with respect to the Purchaser; or (b) any material change by the Purchaser in its accounting methods, principles or practices. 5.16Personal Property There are no material equipment, furniture, fixtures or other tangible personal property and assets owned or leased by the Purchaser, except as disclosed in the Purchaser SEC Documents.The Purchaser possesses, and has good and marketable title to all property necessary for the continued operation of the business of the Purchaser as presently conducted and as represented to the Shareholders.All such property is used in the business of the Purchaser.All such property is in reasonably good operating condition (normal wear and tear excepted), and is reasonably fit for the purposes for which such property is presently used.All material equipment, furniture, fixtures and other tangible personal property and assets owned or leased by the Purchaser are owned by the Purchaser free and clear of all Liens, security interests, charges, Encumbrances and other adverse claims, except as previously disclosed to the Shareholders. 5.17Insurance The assets owned by the Purchaser are insured under various policies of general product liability and other forms of insurance consistent with prudent business practices.All such policies are in full force and effect in accordance with their terms, no notice of cancellation has been received, and there is no existing default by the Purchaser, or any event which, with the giving of notice, the lapse of time or both, would constitute a default thereunder.All premiums to date have been paid in full. 5.18Employees and Consultants To the best knowledge of the Purchaser, no employee of the Purchaser is in violation of any term of any employment contract, non-disclosure agreement, non-competition agreement or any other contract or agreement relating to the relationship of such employee with the Purchaser or any other nature of the business conducted or to be conducted by the Purchaser. 5.19Real Property The Purchaser does not own any real property.Each of the leases, subleases, claims or other real property interests (collectively, the “Purchaser Leases”) to which the Purchaser is a party or is bound, as disclosed in writing to the Shareholders or as disclosed in the Purchaser SEC Documents, is legal, valid, binding, enforceable and in full force and effect in all material respects.All rental and other payments required to be paid by the Purchaser pursuant to any such Purchaser Leases have been duly paid and no event has occurred which, upon the passing of time, the giving of notice, or both, would constitute a breach or default by any party under any of the Purchaser Leases.The Purchaser Leases will continue to be legal, valid, binding, enforceable and in full force and effect on identical terms following the Closing Date.The Purchaser has not assigned, transferred, conveyed, mortgaged, deeded in trust or encumbered any interest in the Purchaser Leases or the leasehold property pursuant thereto. 29 5.20Material Contracts and Transactions Other than as expressly contemplated by this Agreement, there are no material contracts, agreements, licenses, permits, arrangements, commitments, instruments or understandings, whether written or oral, express or implied, contingent, fixed or otherwise, to which the Purchaser is a party (the “Purchaser Contracts”), except as previously disclosed to the Shareholders or as disclosed in the Purchaser SEC Documents.The Purchaser has made available to the Shareholders each Purchaser Contract.Each Purchaser Contract is in full force and effect, and there exists no material breach or violation of or default by the Purchaser under any Purchaser Contract, or any event that with notice or the lapse of time, or both, will create a material breach or violation thereof or default under any Purchaser Contract by the Purchaser.To the best knowledge of the Purchaser, the continuation, validity and effectiveness of each Purchaser Contract will in no way be affected by the consummation of the Transaction.There exists no actual or threatened termination, cancellation or limitation of, or any amendment, modification or change to, any Purchaser Contract. 5.21Certain Transactions Except as previously disclosed to the Shareholders or as disclosed in the Purchaser SEC Documents, the Purchaser is not a guarantor or indemnitor of any indebtedness of any Person. 5.22Internal Accounting Controls The Purchaser maintains a system of internal accounting controls sufficient to provide reasonable assurance that (i) transactions are executed in accordance with management’s general or specific authorizations, (ii) transactions are recorded as necessary to permit preparation of financial statements in conformity with GAAP and to maintain asset accountability, (iii) access to assets is permitted only in accordance with management’s general or specific authorization, and (iv) the recorded accountability for assets is compared with the existing assets at reasonable intervals and appropriate action is taken with respect to any differences. 5.23Listing and Maintenance Requirements The Purchaser is currently quoted on the OTC Bulletin Board and has not, in the 12 months preceding the date hereof, received any notice from the OTC Bulletin Board or FINRA or any trading market on which the Purchaser Shares are or have been listed or quoted, to the effect that the Purchaser is not in compliance with the quoting, listing or maintenance requirements of the OTC Bulletin Board or such other trading market. No securities commission or other regulatory authority has issued any order preventing or suspending the trading of the Purchaser Shares or prohibiting the issuance of the Consideration Shares to be delivered hereunder, and, to the Purchaser’s knowledge, no Proceedings for such purpose are pending or threatened. 5.24No SEC or FINRA Inquiries Neither the Purchaser nor any of its past or present officers or directors is the subject of any formal or informal inquiry or investigation by the SEC or FINRA.The Purchaser currently does not have any outstanding comment letters or other correspondences from the SEC or FINRA.The Purchaser does not reasonably know of any event or have any information which would result in the SEC or FINRA initiating an inquiry, investigation or Proceeding or otherwise affect the Purchaser. 30 5.25No Agents The Purchaser warrants to the Shareholders that no broker, agent or other intermediary has been engaged by the Purchaser in connection with the transactions contemplated hereby, and consequently, no commission is payable or due to a third party from the Purchaser. 5.26Undisclosed Information (a) The Purchaser does not have any specific information relating to the Purchaser which is not generally known or which has not been disclosed to the Shareholders and which could reasonably be expected to have a Material Adverse Effect on the Purchaser. (b) To the Purchaser’s knowledge, no representation or warranty of the Purchaser in this Agreement and no statement in the Purchaser Disclosure Statement omits to state a material fact necessary to make the statements herein or therein, in light of the circumstances in which they were made, not misleading. 5.27Other Representations All statements contained in any certificate or other instrument delivered by or on behalf of the Purchaser pursuant hereto or in connection with the transactions contemplated by this Agreement will be deemed to be representations and warranties by the Purchaser hereunder. 5.28Survival With the exception of the representations and warranties of the Purchaser set forth in Sections 5.2 and 5.3 hereto, the representations and warranties of the Purchaser hereunder will not survive the Closing. 5.29Reliance The Purchaser acknowledges and agrees that the Target and the Shareholders have entered into this Agreement relying on the warranties and representations and other terms and conditions contained in this Agreement, notwithstanding any independent searches or investigations thathave been or may be undertaken by or on behalf of the Target or the Shareholders, and that no information which is now known or should be known or which may hereafter become known by the Target or the Shareholders or their respective professional advisers, on the Closing Date, will limit or extinguish the right to indemnification hereunder. ARTICLE6 CLOSING 6.1Closing Date and Location The transactions contemplated by this Agreement will be completed at 10:00 a.m. (Pacific time) on the Closing Date, at the offices of the Purchaser’s Solicitors, or at such other location and time as is mutually agreed to by the Purchaser and the Shareholders.Notwithstanding the location of the Closing, each party agrees that the Closing may be completed by the exchange of undertakings between the respective legal counsel for the Purchaser and the Shareholders, provided such undertakings are satisfactory to each party’s respective legal counsel. 31 6.2Target and Shareholders Closing Documents On the Closing Date, the Target and the Shareholders will deliver, or cause to be delivered, to the Purchaser the documents set forth in Section7.1 and such other documents as the Purchaser may reasonably require to perfect the transactions contemplated hereby. 6.3Purchaser Closing Documents On the Closing Date, the Purchaser will deliver, or cause to be delivered, to the Target the documents set forth in Section 8.1 and such other documents as the Target may reasonably require to effect the transactions contemplated hereby. ARTICLE7 PURCHASER’S CONDITIONS PRECEDENT 7.1Purchaser’s Conditions The obligation of the Purchaser to complete the transactions contemplated by this Agreement will be subject to the satisfaction of, or compliance with, at or before the Closing Date, of the conditions precedent set forth below.The Closing of the Transaction will be deemed to mean a waiver of all conditions to Closing.These conditions precedent are for the benefit of the Purchaserand may be waived by the Purchaser in its discretion: (a) the Purchaser will have cash holdings or confirmed financing of $1,000,000; (b) the representations and warranties of the Target and each of the Shareholders set forth in this Agreement will be true, correct and complete in all material respects as of the Closing Date and with the same effect as if made at and as of the Closing Date and the Purchaser will have received: (i) from the Target, a certificate executed by an officer of the Target certifying that the representations and warranties ofthe Target set forth in this Agreement are true and correct in all material respects as at the Closing Date; and (ii) from each Shareholder, completed and executed copies of each of the required Certificates; (c) approval of the board of directors of the Purchaser and the Target being obtained; (d) the Target and the Shareholders will have performed and complied with all of their respective material obligations, covenants and agreements required hereunder; (e) this Agreement, the Transaction Documents and all other documents necessary or reasonably required to consummate the transactions contemplated hereby, all in form and substance reasonably satisfactory to the Purchaser, will have been executed and delivered to the Purchaser; (f) the Purchaser will be reasonably satisfied that its due diligence, analysis and other customary examinations that it has performed regarding the financial position of and the business of the Target are consistent, in all material respects, with the representations and warranties of the Target and the Shareholders set forth in this Agreement; 32 (g) no injunction or restraining order of any court or administrative tribunal of competent jurisdiction will be in effect prohibiting the transactions contemplated by this Agreement and no action or Proceeding will have been instituted or be pending before any court or administrative tribunal to restrain or prohibit the transactions contemplated by this Agreement; (h) no claim will have been asserted or made that any Person (other than the Purchaser or the Shareholders) is the holder or the beneficial owner of, or has the right to acquire or to obtain beneficial ownership of, any of the Shares, or any other voting, equity, or ownership interest in, the Target, or (other than the Shareholders) is entitled to all or any portion of the Consideration Shares; (i) no Material Adverse Effect will have occurred with respect to the Business or the Shares; (j) all consents, renunciations, authorizations or approvals of third parties, which, in the Purchaser’s reasonable opinion must be obtained prior to the Closing in order to give effect to the purchase of the Shares and the other transactions contemplated herein, must be obtained to the Purchaser’s satisfaction or in accordance with the relevant agreements, covenants or applicable law; (k) the Purchaser shall have received a copy of the Target Financial Statements from the Target and the Purchaser and its accountants will be reasonably satisfied with their review of the Target Financial Statements; (l) on the Closing Date, the Target’s total Liabilities, net of cash, shall not exceed $750,000; and (m) the Purchaser will have received from the Target, the following closing documentation: (i) a certified copy of resolutions of the directors of the Target authorizing the transfer of the Shares to the Purchaser, the registration of the Shares in the name of the Purchaser and the issue of share certificates representing the Shares registered in the name of the Purchaser; (ii) a certified copy of the central securities register of the Target showing the Purchaser as the registered owner of the Shares; (iii) all such instruments of transfer, duly executed, which in the opinion of the Purchaser acting reasonably are necessary to effect and evidence the transfer of the Shares to the Purchaser free and clear of all Encumbrances; and (iv) the corporate minute books and all other books and records of the Target. 7.2Waiver/Survival The conditions set forth in this Article7 are for the exclusive benefit of the Purchaser and may be waived by the Purchaser in writing in whole or in part on or before the Closing Date. Notwithstanding any such waiver, the completion of the transactions contemplated by this Agreement will not prejudice or affect in any way the rights of the Purchaser in respect of the warranties and representations of the Target and the Shareholders in this Agreement, and the representations and warranties of the Target and the Shareholders in this Agreement will survive the Closing and issuance of the Consideration Shares for the applicable period set out in Sections3.25 and 4.3, as applicable. 33 7.3Covenant of the Target and the Shareholders The Target and the Shareholders covenant to deliver all of the closing documentation set out in Section7.1. ARTICLE8 TARGET’S CONDITIONS PRECEDENT 8.1Target’s Conditions The obligation of the Target and the Shareholders to complete the transactions contemplated by this Agreement will be subject to the satisfaction of, or compliance with, at or before the Closing Date, of the conditions precedent set forth below.The Closing of the Transaction will be deemed to mean a waiver of all conditions to Closing.These conditions precedent are for the benefit of the Target and may be waived by the Target in its discretion: (a) the Purchaser will have commenced the Purchaser Private Placement; (b) the Purchaser will have cash holdings or confirmed financing of $1,000,000, of which $150,000 will have been provided to the Target as a bridge loan within 1 day of the execution of this Agreement pursuant to the terms of a bridge loan agreement between the Purchaser and the Target; (c) at Closing, the Purchaser shall have no Liabilities other than: (i) payments contemplated by this Agreement to be made by the Purchaser at Closing, and (ii) reasonable accounting and legal fees of the Purchaser incurred in connection with the Transaction.For greater certainty, the following payments will be made by the Purchaser at or prior to Closing: (i) $22,500 to Embury in accordance with Section 10.11 of this Agreement, in full and final settlement of the following Liabilities, as set forth on the Purchaser’s balance sheet as of the Purchaser Accounting Date: A. accrued salaries and expense reimbursement in the amount of $91,275; B. short term related party loan in the amount of $25,626; and C. loans from shareholders in the amount of together with any amounts that may have accrued thereon between the Purchaser Accounting Date and the Closing, (ii) $25,000 for repayment of the Purchaser Note, in accordance with Section 10.12 of this Agreement, and (iii) $25,000 to Embury and $15,000 to Rodgers as consideration for the cancellation of certain restricted Purchaser Shares held by Embury and Rodgers, in accordance with Section 10.13 of this Agreement; (d) the Purchaser will have delivered evidence satisfactory to the Target of the cancellationat Closing of certain restricted Purchaser Shares held by Embury and Rodgers, in accordance with Section 10.13 of this Agreement; 34 (e) the Purchaser will have delivered evidence satisfactory to the Target of the proposed conversion of the debt of Venturex into Purchaser Shares, to be effective upon Closing, in accordance with Section 10.4 of this Agreement; (f) the aggregate number of Shares in respect of which the Shareholders shall have exercised, and not withdrawn the exercise of, rights of dissent as provided for in Section 92A.380 of the Nevada Revised Statutes shall not be in excess of 1% of the Shares issued and outstanding on the Closing Date; (g) the representations and warranties of the Purchaser set forth in this Agreement will be true, correct and complete in all respects as of the Closing Date and with the same effect as if made at and as of Closing and the Target will have received from the Purchaser a certificate executed by an officer of the Purchaser certifying that the representations and warranties of the Purchaser set forth in this Agreement are true and correct as at the Closing Date; (h) the Purchaser will have performed and complied with all of the obligations, covenants and agreements to be performed and complied with by it hereunder; (i) this Agreement, the Transaction Documents and all other documents necessary or reasonably required to consummate the transactions contemplated hereby, all in form and substance satisfactory to the Target will have been executed and delivered to the Target; (j) the Target and its accountants will be reasonably satisfied with their review of the Purchaser Financial Statements; (k) all consents, renunciations, authorizations or approvals of third parties, which, in the Target’s reasonable opinion are necessary to give effect to the transactions contemplated herein, must be obtained to the Target’s satisfaction or in accordance with the relevant agreements, covenants or applicable law; (l) no Material Adverse Effect will have occurred with respect to the business of the Purchaser; (m) the Consideration Shares will have been delivered in accordance with Section6.3; and (n) no injunction or restraining order of any court or administrative tribunal of competent jurisdiction will be in effect prohibiting the transactions contemplated by this Agreement and no action or proceeding will have been instituted or be pending before any court or administrative tribunal to restrain or prohibit the transactions contemplated by this Agreement. 8.2Waiver/Survival The conditions set forth in this Article8 are for the exclusive benefit of the Target and the Shareholders and may be waived by the Target and the Shareholders in writing in whole or in part on or before the Closing Date.
